                                           Case 4:19-cv-04060-JST Document 69 Filed 06/04/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAMBDA LABS, INC.,                                  Case No. 19-cv-04060-JST (TSH)
                                   8                    Plaintiff,
                                                                                             DISCOVERY ORDER
                                   9             v.

                                  10     LAMBDA, INC.,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13           The parties’ recent joint case management conference statement raised a number of

                                  14   discovery disputes. ECF No. 62. While the Court understands the gist of each dispute, the parties

                                  15   presented them at a high level and were at times speaking past each other. Accordingly, the Court

                                  16   held a telephonic hearing today to discuss with the parties how best to tee these issues up for

                                  17   resolution. During the course of the hearing, the parties identified two other issues that are ripe for

                                  18   resolution. This order memorializes the briefing deadlines and page limits that were set on the

                                  19   call:
                                                  •   The joint discovery letter brief concerning the preservation of certain data sources,
                                  20
                                                      not to exceed five pages, is due June 16, 2020.
                                  21
                                                  •   The joint discovery letter brief concerning ESI custodians and what data sources to
                                  22
                                                      collect from, not to exceed eight pages, is due June 12, 2020.
                                  23
                                                  •   The joint discovery letter brief concerning the phasing of ESI discovery, not to
                                  24
                                                      exceed five pages, is due June 12, 2020.
                                  25
                                                  •   The joint discovery letter brief concerning complaints about Lambda School, not to
                                  26
                                                      exceed ten pages, is due June 26, 2020.
                                  27
                                                  •   The joint discovery letter brief concerning whether the parties’ RFP responses
                                  28
                                          Case 4:19-cv-04060-JST Document 69 Filed 06/04/20 Page 2 of 2




                                   1                 comply with Rule 34, not to exceed five pages, is due June 24, 2020.

                                   2          IT IS SO ORDERED.

                                   3

                                   4   Dated: June 4, 2020

                                   5
                                                                                                 THOMAS S. HIXSON
                                   6                                                             United States Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                      2
